DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 32-49 have been presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9465418. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.
Claims 32-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9710030. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.
Claims 32-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10488899. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 32-35, 37-42 and 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prosperi et al [Prosperi] US Pat No 7464277.
Referring to claim 32, Prosperi teaches the apparatus comprising:
A processor to operate at two or more modes including a first thermal mode having a first temperature limit and a second thermal mode having a second temperature limit [Fig. 4, col. 4 lines 9-24 and col. 6 lines 30-45].
A memory coupled to the processor, wherein the memory includes instructions to cause the processor to dynamically change from the first thermal mode to the second thermal mode [col. 4 lines 9-24].
Referring to claim 33, Prosperi teaches selecting between the different modes [claim 1].
Referring to claims 34-35, Prosperi teaches changing the voltage and frequency between the different modes [col. 4 lines 9-24].
Referring to claim 37, Prosperi teaches the power modes being stored in the BIOS [114 fig. 1].
Referring to claims 38-39, Prosperi teaches controlling a fan used to cool down a CPU [110 fig. 1 and col. 2 lines 4-7].
Referring to claim 40, Prosperi teaches logic (i.e. the BIOS) for controlling the selection of performance modes for the processor [col. 2 lines 64-67].
Referring to claims 41-42 and 44, these are rejected on the same basis as set forth hereinabove.  Prosperi teaches the apparatus and therefore teaches the program performing the same.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 43 and 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prosperi as applied to claims 32-35, 37-42 and 44 above.
Referring to claims 36 and 43, while Prosperi teaches the invention substantially as claimed above, it is not explicitly taught that at least a first or second temperature limit is a maximum functional temperature limit (i.e. Tjmax).  Prosperi does teach for example transitioning from a first performance mode PM(N-1) to a second performance mode PM(N) wherein the second performance mode has an upper temperature limit TH(N-1) [fig. 4 and col. 6 lines 30-53].  Because performance mode PM(N) is shown as being the highest performance state, it would have been obvious by design choice to one of ordinary skill in the art at the time of the invention to set the high temperature threshold to that of the maximum functional temperature (i.e. Tjmax) because operating temperature and performance are directionally proportional to one another and by allowing for the CPU to operate at its highest functional temperature, it would allow the CPU to maximize its performance as well.
Referring to claims 45-49, these are rejected substantially on the same basis as set forth hereinabove.  In addition, while not explicitly taught to couple the processor with a PCB and a .  
Response to Arguments
In the REMARKS, applicants argue in substance that 1) a thermal mode is not necessarily a performance mode 2) Prosperi does not dynamically change from a first thermal mode to the second mode 3) the examiner did not provide “reasons” for the rejection under 35 U.S.C. 102.
In response to applicant’s first argument, the claims merely require two modes having first and second temperature limits, labeled as a first and second thermal modes respectively.  Prosperi explicitly teaches different performance modes, each with different temperature limits which are clearly provided in the citations provided by the examiner and easily understandable.  Because these performance modes have distinct temperature limits, they are interpreted as different thermal modes which would thus include a first and second thermal mode.
In response to applicant’s second argument, Prosperi explicitly teaches dynamic transition between thermal modes.  For instance, Prosperi explicitly states “PM1 has a high temperature threshold TH1.  When a temperature at this level is sensed, a transition to PM2 is made” [col. 6 lines 39-41].  In other words, when a sensed temperature reaches a current performance modes temperature limit, the system transitions to the next performance mode.  To 
In response to applicant’s third argument, this argument is not being treated on the merits because applicant is attempting to conflate “reason(s) why the claimed invention would have been obvious” with a rejection under 35 U.S.C. 102.  As applicant should be aware, obviousness is a consideration for rejections under 35 U.S.C. 103, not 102 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2/27/21